Case 2:18-cv-00067-TS-JCB Document 140 Filed 09/09/20 PageID.2888 Page 1 of 2




  Peter Stirba (#3118)                               Jefferson W. Gross (#8339)
  peter@stirba.com                                   jwgross@grossrooney.com
  STIRBA, P.C.                                       Melinda Checketts (#6098)
  215 South State Street, Suite 750                  mchecketts@grossrooney.com
  Salt Lake City, UT 84110-0810                      GROSS & ROONEY
  Telephone: 801-364-8355                            136 East South Temple, Suite 1500
  Facsimile: 801-364-8300                            Salt Lake City, UT 84111
                                                     Telephone: 801-935-4611
    Attorneys for Plaintiff                          Facsimile: 801-935-4612



                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH


  SHERMAN G. SORENSEN, M.D.,

                    Plaintiff,                      Central Division No. 2:18-CV-00067-TS-PW
         v.                                                   Judge Ted Stewart
                                                           Magistrate Jared C. Bennett
  GERALD I. POLUKOFF, M.D., ZABRISKIE
  LAW FIRM, LLC, a Utah limited liability           MOTION FOR DISCOVERY UNDER
  company, RHOME ZABRISKIE, J.D.,                     FEDERAL RULE OF CIVIL
  FLEMING NOLEN & JEZ, L.L.P., a Texas                    PROCEDURE 56(d)
  limited liability partnership, and RAND P.
  NOLEN, J.D.,                                            Oral Argument Requested

                     Defendants.                               JURY DEMAND



       Defendants filed a Motion for Partial Summary Judgment as to Counts I and II of the

Revised Second Amended Complaint (“Complaint”) (Dkt. 97). For the reasons stated in

Plaintiff’s Opposition to Defendants’ Motion for Partial Summary Judgment (“Opposition”),

filed contemporaneously with this Motion, Defendants’ Motion for Partial Summary Judgment

should be denied.
Case 2:18-cv-00067-TS-JCB Document 140 Filed 09/09/20 PageID.2889 Page 2 of 2




       However, because Plaintiff has not been permitted to conduct discovery, he is unable to

fully present facts essential to his Opposition because those facts are in the exclusive custody and

control of Defendants and/or in the exclusive custody and control of third parties. Significantly,

requests for further discovery should ordinarily be treated liberally. See, e.g. Comm. for First

Amendment v. Campbell, 962 F.2d 1517, 1522 (10th Cir. 1992). Moreover “summary judgment

[should] be refused where the nonmoving party has not had the opportunity to discover

information that is essential to his opposition.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

250 n.5, 106 S. Ct. 2505 1986).

       Accordingly, pursuant to Federal Rule of Civil Procedure 56(d), and for the reasons

stated in the Declaration of Melinda Checketts, filed concurrently herewith, Plaintiff moves this

Court to deny, or defer consideration of Defendants’ Motion for Partial Summary Judgment to

allow time to conduct discovery.

       DATED this 9th day of September, 2020.

                                              GROSS & ROONEY



                                               /s/    Melinda Checketts
                                                 Attorneys for Plaintiff




                                                 2
